DETAILED ACTION
Claims 1-26 filed April 28th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US10,642,356) in view of Black et al. (US2016/0363997)

 	Consider claim 1, where Wang teaches an input the input device comprising: at least one motion sensor configured to be worn on a fingertip of a user, (See Wang figure 1 and col 10 line 48- col 11 line 40, col 14 line 39-54  where Wang discusses a glove input device with a primary sensing region at the palm with a gyroscope or accelerometer and secondary sensing regions located at the fingertips which include strain sensors, capacitive sensors, or the like to detect a position of the user input device, wherein the secondary sensing regions may have a gyrometer. Thus, the motion sensor is configured to be worn on the fingertip) and at least one actuator configured to apply haptic feedback of the at least one fingertip to be within a three-dimensional shape, (See figures 1, 6D, 19B and col 20 line 27-39 where Wang discusses a conduit to produce various haptic effects by changing shape relating to the virtual environment such as holding a virtual ball.) the input device being operative to: track a position of the at least one fingertip using the at least one motion sensor provide the tracked position as user input to the computing device, determine whether the computing device requires user input from the at least one fingertip to be within the three-dimensional shape, and in response thereto, activate the at least one actuator configured to apply haptic feedback of the at least one fingertip to be within the three-dimensional shape if the computing device requires user input from the at least one fingertip to be within the three-dimensional shape. (See figures 1, 6D, 19B and col 20 line 27-39 where Wang discusses a conduit to produce various haptic effects by changing shape and/or stiffness of the fabric 128 relating to the virtual environment such as holding a virtual ball. Thus, the computing device is tracking the location of the fingers to determine whether they are located within the virtual object and if so, the input device will produce an appropriate haptic response.)
	Wang teaches applying haptic feedback, however Wang does not explicitly teach restricting motion. However in the same field of endeavor Black teaches restricting motion. (See Black paragraph 70 where the electromagnets placed at the fingertips are controllably activated to produce a haptic feedback which can resist bending of the joint of the finger, thus restricting motion) Therefore, it would have been obvious to one of ordinary skill in the art that the haptic feedback in Wang is designed to provide sensations of resistance as taught in Black. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing greater fidelity to the three dimensional objects. 

 	Consider claim 2, where Wang in view of Black teaches the input device according to claim 1, wherein the three-dimensional shape is substantially two-dimensional. (See figures 12A-12B and col 25- line 31 – col 13 line 2 where the shape may resemble a trackpad which is substantially two-dimensional.) 

 	Consider claim 3, where Wang in view of Black teaches the input device according to claim 2, however Wang does not explicitly teach the at least one actuator being configured to restrict motion of the at least one fingertip comprising an electromagnet configured to adhere to a magnetic surface, if activated. (See Wang col 31 line 56- col 32 line 46 where Wang discusses the surface containing electromagnets to active the magnetic fingertip and control the attraction or repulsion between the finger and surface. In other words, Wang teaches the opposite configuration.) However in the same field of endeavor Black teaches the at least at least one fingertip comprising an electromagnet  (See Black paragraph 70 where the electromagnets placed at the fingertips are controllably activated to produce a haptic feedback which can resist bending of the joint of the finger, thus restricting motion) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang with Black by swapping the placement of the electromagnets and permanent magnets for the advantage of/ benefit of making a known substitution to yield predictable results.

 	Consider claim 4, where Wang in view of Black teaches the input device according to claim 3, being operative to activate the electromagnet if the tracked position of the at least one fingertip deviates from being substantially two-dimensional. (See Wang col 23 lines 46- col 24 line 34 where Wang discusses a virtual keyboard where haptic feedback is provided. Thus, when the user presses down (deviating from being substantially two dimensional) on a key the three-dimensional shape of the virtual keyboard changes to represent the key depression and the pressure (strain applied) on the user’s fingers change according to the desired haptic feedback.)

 	Consider claim 5, where Wang in view of Wang 2 teaches the input device according to claim 3, being further operative to control a strength of adhesion between the electromagnet and the magnetic surface so as to provide a sense of friction to the at least one fingertip, when moving across the magnetic surface. (See Wang col 31 line 56- col 32 line 46 where Wang discusses the surface containing electromagnets to active the magnetic fingertip and control the attraction or repulsion between the finger and surface. In other words, Wang teaches the opposite configuration.) However in the same field of endeavor Black teaches the at least at least one fingertip comprising an electromagnet  (See Black paragraph 70 where the electromagnets placed at the fingertips are controllably activated to produce a haptic feedback which can resist bending of the joint of the finger, thus restricting motion) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang with Black by swapping the placement of the electromagnets and permanent magnets for the advantage of/ benefit of making a known substitution to yield predictable results.

 	Consider claim 6, where Wang in view of Black teaches the input device according to claim 1, the at least one actuator being configured to restrict motion of the at least one fingertip comprising one or more haptic actuators configured to provide haptic feedback to any one of the finger, a hand, or an arm, of the user if activated, if the tracked position of the at least one fingertip deviates from being within the three-dimensional shape. (See Wang col 28 line 11-42 where the input device mimics various different textures present on a virtual object. The virtual object comprises a plurality of three dimensional textures, thus deviating from a first textured surface to a second textured surface will result in a different haptic response. Wherein the input device will stiffen the glove to produce an appropriate haptic response. 

 	Consider claim 7, where Wang in view of Black teaches the input device according to claim 1, being further operative to position and orient the three-dimensional shape so as to reduce strain to at least one of a finger, a hand, or an arm, of the user when providing user input to the computing device. (See Wang col 23 lines 46- col 24 line 34 where Wang discusses a virtual keyboard where haptic feedback is provided. Thus, when the user presses down on a key the three-dimensional shape of the virtual keyboard changes to represent the key depression and the pressure (strain applied) on the user’s fingers change according to the desired haptic feedback.)

 	Consider claim 8, where Wang in view of Black teaches the input device according to claim 1, being operative to determine whether the computing device requires user input from the at least one fingertip to be within the three-dimensional shape based on an application being executed by the computing device (See Wang’s abstract where Wang discusses that the controller identifies the input configuration based upon position of the first portion relative to the second portion in three dimensional space) 

 	Consider claim 9, where Wang in view of Black teaches the input device according to claim 1, being further operative to determine the three-dimensional shape based on a type of user input required by the computing device (See Wang’s abstract where Wang discusses that the controller identifies the input configuration based upon position of the first portion relative to the second portion in three dimensional space)

 	Consider claim 10, where Wang in view of Black teaches the input device according to claim 9, being operative to determine the three-dimensional shape based on an application being executed by (See Wang’s abstract where Wang discusses that the controller identifies the input configuration based upon position of the first portion relative to the second portion in three dimensional space)

 	Consider claim 11, where Wang in view of Black teaches the input device according to claim 1, being a glove comprising a plurality of motion sensors to be worn on respective fingertips. (See Wang figure 1 and col 10 line 48- col 11 line 40, col 14 line 39-54 where Wang discusses a glove input device with a primary sensing region at the palm with a gyroscope or accelerometer and secondary sensing regions located at the fingertips which include strain sensors, capacitive sensors, or the like to detect a position of the user input device, wherein the secondary sensing regions may have a gyrometer. Thus, the motion sensor is configured to be worn on the fingertip

Consider claim 13, where Wang in view of Black teaches the input device according to claim 1 being comprised in the computing device. (See Wang figure 22) 

 	Consider claim 14, where Wang teaches a method of providing user input to a computing device, the method being performed by an input device and comprising: tracking a position of at least one fingertip of a user using at least one motion sensor configured to be worn on the fingertip, (See Wang figure 1 and col 10 line 48- col 11 line 40, col 14 line 39-54  where Wang discusses a glove input device with a primary sensing region at the palm with a gyroscope or accelerometer and secondary sensing regions located at the fingertips which include strain sensors, capacitive sensors, or the like to detect a position of the user input device, wherein the secondary sensing regions may have a gyrometer. Thus, the motion sensor is configured to be worn on the fingertip) providing the tracked position as user input to the computing device, determining whether the computing device requires  (See figures 1, 6D, 19B and col 20 line 27-39 where Wang discusses a conduit to produce various haptic effects by changing shape relating to the virtual environment such as holding a virtual ball.)  and in response thereto, activating at least one actuator configured to restrict motion of the at least one fingertip to be within the three-dimensional shape if the computing device requires user input from the at least one fingertip to be within the three-dimensional shape. (See figures 1, 6D, 19B and col 20 line 27-39 where Wang discusses a conduit to produce various haptic effects by changing shape and/or stiffness of the fabric 128 relating to the virtual environment such as holding a virtual ball. Thus, the computing device is tracking the location of the fingers to determine whether they are located within the virtual object and if so, the input device will produce an appropriate haptic response.)
	Wang teaches applying haptic feedback, however Wang does not explicitly teach restricting motion. However in the same field of endeavor Black teaches restricting motion. (See Black paragraph 70 where the electromagnets placed at the fingertips are controllably activated to produce a haptic feedback which can resist bending of the joint of the finger, thus restricting motion) Therefore, it would have been obvious to one of ordinary skill in the art that the haptic feedback in Wang is designed to provide sensations of resistance as taught in Black. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing greater fidelity to the three dimensional objects. 

 	Consider claim 15, where Wang in view of Black teaches the method according to claim 14, wherein the three-dimensional shape is substantially two-dimensional. (See Wang figures 12A-12B and col 25- line 31 – col 13 line 2 where the shape may resemble a trackpad which is substantially two-dimensional.)

 	Consider claim 16, where Wang in view of Black teaches the method according to claim 15, however Wang does not explicitly teach the at least one actuator being configured to restrict motion of the at least one fingertip comprising an electromagnet configured to adhere to a magnetic surface, if activated. (See Wang col 31 line 56- col 32 line 46 where Wang discusses the surface containing electromagnets to active the magnetic fingertip and control the attraction or repulsion between the finger and surface. In other words, Wang teaches the opposite configuration.) However in the same field of endeavor Black teaches the at least at least one fingertip comprising an electromagnet  (See Black paragraph 70 where the electromagnets placed at the fingertips are controllably activated to produce a haptic feedback which can resist bending of the joint of the finger, thus restricting motion) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang with Black by swapping the placement of the electromagnets and permanent magnets for the advantage of/ benefit of making a known substitution to yield predictable results.

 	Consider claim 17, where Wang in view of Black teaches the method according to claim 16, wherein the at least one actuator configured to restrict motion of the at least one fingertip to be within the three-dimensional shape is activated if the motion of the at least one fingertip deviates from being substantially two-dimensional. (See Wang col 23 lines 46- col 24 line 34 where Wang discusses a virtual keyboard where haptic feedback is provided. Thus, when the user presses down (deviating from being substantially two dimensional) on a key the three-dimensional shape of the virtual keyboard changes to represent the key depression and the pressure (strain applied) on the user’s fingers change according to the desired haptic feedback.)

 	Consider claim 18, where Wang in view of Black teaches the method according to claim 16, being further operative to control a strength of adhesion between the electromagnet and the magnetic surface so as to provide a sense of friction to the at least one fingertip, when moving across the magnetic surface. (See Wang col 31 line 56- col 32 line 46 where Wang discusses the surface containing electromagnets to active the magnetic fingertip and control the attraction or repulsion between the finger and surface. In other words, Wang teaches the opposite configuration.) However in the same field of endeavor Black teaches the at least at least one fingertip comprising an electromagnet  (See Black paragraph 70 where the electromagnets placed at the fingertips are controllably activated to produce a haptic feedback which can resist bending of the joint of the finger, thus restricting motion) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang with Black by swapping the placement of the electromagnets and permanent magnets for the advantage of/ benefit of making a known substitution to yield predictable results.

 	Consider claim 19, where Wang in view of Black teaches the method according to claim 14, the at least one actuator being configured to restrict motion of the at least one fingertip comprising one or more haptic actuators configured to provide haptic feedback to any one of the finger, a hand, or an arm, of the user if activated, if the motion of the at least one fingertip deviates from being within the three-dimensional shape. (See Wang col 28 line 11-42 where the input device mimics various different textures present on a virtual object. The virtual object comprises a plurality of three dimensional textures, thus deviating from a first textured surface to a second textured surface will result in a different haptic response. Wherein the input device will stiffen the glove to produce an appropriate haptic response.)

 (See Wang col 23 lines 46- col 24 line 34 where Wang discusses a virtual keyboard where haptic feedback is provided. Thus, when the user presses down on a key the three-dimensional shape of the virtual keyboard changes to represent the key depression and the pressure (strain applied) on the user’s fingers change according to the desired haptic feedback.)

 	Consider claim 21, where Wang in view of Black teaches the method according to claim 14, wherein the determining whether the computing device requires user input from the at least one fingertip to be within the three-dimensional shape is based on an application being executed by the computing device. (See Wang’s abstract where Wang discusses that the controller identifies the input configuration based upon position of the first portion relative to the second portion in three dimensional space)

 	Consider claim 22, where Wang in view of Black teaches the method according to claim 14, further comprising determining the three-dimensional shape based on a type of user input required by the computing device. (See Wang’s abstract where Wang discusses that the controller identifies the input configuration based upon position of the first portion relative to the second portion in three dimensional space)

 	Consider claim 23, where Wang in view of Black teaches the method according to claim 22, wherein the determining the three-dimensional shape is based on an application being executed by the computing device. (See Wang’s abstract where Wang discusses that the controller identifies the input configuration based upon position of the first portion relative to the second portion in three dimensional space)

 	Consider claim 24, where Wang in view of Black teaches the method according to claim 14, the input device being a glove comprising a plurality of motion sensors to be worn on respective fingertips. (See Wang figure 1 and col 10 line 48- col 11 line 40, col 14 line 39-54 where Wang discusses a glove input device with a primary sensing region at the palm with a gyroscope or accelerometer and secondary sensing regions located at the fingertips which include strain sensors, capacitive sensors, or the like to detect a position of the user input device, wherein the secondary sensing regions may have a gyrometer. Thus, the motion sensor is configured to be worn on the fingertip

 	Consider claim 26, where Wang in view of Black teaches a computer program product comprising a non-transitory computer-readable storage medium storing a computer program comprising computer-executable instructions for causing an input device to perform the method according to claim 14, (See art rejection for claim 14 above) when the computer-executable instructions are executed on a processing unit comprised in the input device. (See Wang figure 22)

Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Black as applied to claim 1 above, and further in view of Cohen et al. (US2017/0168565)

Consider claim 12, where Wang in view of Black teaches the input device according to claim 1, however they do not explicitly teach the at least one actuator configured to restrict motion of the at least one fingertip being an exoskeleton-type of actuator attached to an arm of the user. However in the same field of endeavor Cohen teaches the limitation. (See Cohen figure 15 and paragraph 98, 104 where the exoskeleton glove is attached to the forearm of the user.) Therefore, it would have been obvious for one of ordinary skill in the art that the glove of Wang and Black may be attached to the forearm as taught by Cohen. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of mounting heavier components to the arms for better weight distribution. 

 	Consider claim 25, where Wang in view of Black teaches the method according to claim 14, however they do not explicitly teach the at least one actuator configured to restrict motion of the at least one fingertip being an exoskeleton-type of actuator attached to an arm of the user. However in the same field of endeavor Cohen teaches the limitation. (See Cohen figure 15 and paragraph 98, 104 where the exoskeleton glove is attached to the forearm of the user.) Therefore, it would have been obvious for one of ordinary skill in the art that the glove of Wang and Black may be attached to the forearm as taught by Cohen. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of mounting heavier components to the arms for better weight distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624